


Exhibit 10.2
2015 Additional Definitions


Under


Lands’ End, Inc.
Long-Term Incentive Program
(As Amended and Restated)


“Corporate Post-Incentive EBITDA” means earnings before interest, taxes,
depreciation and amortization for the Performance Period computed as operating
income appearing on the Company’s statement of operations for the applicable
reporting period, adjusted for depreciation, amortization, gains/(losses) on
sales of assets and other items the Company determines affects the comparability
of financial statements. In determining LTIP financial goal achievement, the
Compensation Committee shall adjust either the performance target or actual
results to reflect the following occurrences affecting the Company during the
performance period:
•
the effects of currency fluctuations in comparison to plan currency rates;

•
gains or losses from litigation, claim judgments, or regulatory proceedings
including product recalls or legal and insurance settlements that, in each case,
individually exceed $500,000;

•
the effect of changes in laws, regulations, or accounting principles, methods or
estimates;

•
write down or impairment of assets;

•
the gain or loss from the sale or discontinuance of a business segment,
division, or unit, and the planned, unrealized EBITDA for this business segment,
division, or unit;

•
results from an unplanned acquired business and costs related to the unplanned
acquisition;

•
restructuring and severance costs pursuant to a plan approved by the board and
CEO;

•
the impact of the unplanned termination or loss of store leases; and

•
extraordinary items as defined by GAAP.



“Non Retail Revenue” means revenue reported on our external financial statements
excluding the revenue generated from “brick & mortar” retail (specifically
Lands’ End Shops at Sears and Inlet stores). In determining LTIP financial goal
achievement, the Committee shall adjust either the performance target or actual
results to reflect the following occurrences affecting the Company during the
performance period:
•
the effects of currency fluctuations in comparison to plan currency rates;

•
gains or losses from litigation, claim judgments, or regulatory proceedings
including product recalls or legal and insurance settlements that, in each case,
individually exceed $500,00;

•
the effect of changes in laws, regulations or accounting principles, methods or
estimates;

•
revenue associated with sale or discontinuance of a business segment, division
or unit;

•
extraordinary items as defined by GAAP;

•
The gain or loss from the sale or discontinuance of a business segment, division
or unit and the planned, unrealized revenue for this business segment, division
or unit; and

•
results from an unplanned acquired business.







